UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x
In re:

THEMA T NORTON,                                         Chapter 7
                                                        Case No. 17-42199-ess

                           Debtor.
----------------------------------------------------x

           AMENDED 1 ORDER REOPENING DEBTOR’S BANKRUPTCY CASE

        WHEREAS, on May 2, 2017, Thema T Norton filed a petition for relief under Chapter 7

of the Bankruptcy Code; and

        WHEREAS, on December 4, 2017, the Court entered an order discharging the Debtor;

and

        WHEREAS, on December 4, 2017, this bankruptcy case was closed; and

        WHEREAS, on October 15, 2020, the Debtor filed a motion to reopen her Chapter 7 case

to file an adversary proceeding seeking a determination that ECP Property II LLC, Nathan Cann,

Gordan S. Young, and Jeremy Friedberg (collectively the “Creditors”) violated the discharge

injunction pursuant to Bankruptcy Code Section 524 (the “Motion to Reopen”); and

        WHEREAS, from time to time, and on December 8, 2020, the Court held hearings on the

Motion to Reopen, at which the Debtor and the Creditors appeared and were heard, and there

being no opposition to the Motion to Reopen; and




1
 This Amended Order directs the United States Trustee to appoint a Chapter 7 trustee,
effective as of December 14, 2020.
       WHEREAS, at the December 8, 2020 hearing, the Court found that grounds exist to

reopen the Debtor’s Chapter 7 case.

       NOW, THEREFORE, it is hereby

       ORDERED, that the Debtor’s bankruptcy case is reopened.; and it is further

       ORDERED, that the United States Trustee shall appoint a Chapter 7 trustee, effective

as of December 14, 2020.




                                                             ____________________________
 Dated: Brooklyn, New York                                          Elizabeth S. Stong
                                              2
        January 21, 2021                                     United States Bankruptcy Judge
TO:

Thema T Norton
771 Thomas S. Boyland
Brooklyn, NY 11212

Karamvir Dahiya
Dahiya Law Offices, LLC
75 Maiden Lane
Suite 506
New York, NY 10038

Friedberg PC
c/o ECP Property II LLC
c/o Nathan Cann
c/o Gordan S. Young
c/o Jeremy Friedberg
10045 Red Run Boulevard,
Suite 160
Baltimore, Maryland 21117

David J. Doyaga
26 Court Street
Suite 1601
Brooklyn, NY 11242

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014




                                           3
